Response to Amendment
1.	This office action is in response to the amendment of March 3, 2021.

2.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
3.	Claims 1, 2, 4, 6, 7, 9, and 10 are rejected under 35 U.S.C. 102a1 as being anticipated by Shioga et al. (Japan 2015-183880 from the IDS).
Shioga et al. shows a loop type heat pipe comprising:  an evaporator 23 as recited; a condenser 24 as recited; a liquid pipe 26 interconnecting the evaporator and the condenser; a steam pipe 25 interconnecting the evaporator and the condenser as recited; a porous body 40 provided in the liquid pipe and configured to retain therein the liquid operating fluid; and a solid columnar support 35 provided in the liquid pipe to guide the operating fluid liquefied by the condenser to the porous body, wherein the at least one first groove 35x (see Fig. 5) is defined in a side surface of the columnar support, wherein the groove extends along the liquid pipe as recited in claim 2.  Regarding claim 4, Shioga et al. also shows a plurality of the columnar supports arranged side by side in a direction perpendicular to a direction along the liquid pipe, the other columnar support being 37.  Regarding claim 6, at least one second groove 36 is formed at a wall surface of the liquid pipe and extends along the liquid pipe as recited in claim 7.  The columnar support extends along the liquid pipe from the porous body to the condenser as recited in claim 9.  Regarding claim 10, Fig. 3 shows the columnar support 35 being in the liquid pipe 26 at a position between the porous body and the condenser, since the porous body is within pipe 26 and the columnar support 35 is outside of the porous body and next to the condenser at the connection point of the pipe and the condenser.
Claim Rejections - 35 USC § 103
4.	Claims 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Shioga et al. (Japan 2015-183880 from the IDS).
.
Allowable Subject Matter
5.	Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Davis Hwu whose telephone number is (571)272-4904.
Examiner interviews are available via telephone.  Call the examiner to schedule.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 



/DAVIS D HWU/Primary Examiner, Art Unit 3763